Appellant was convicted in the District Court of Stephens County of receiving and concealing stolen property, and his punishment fixed at two years in the penitentiary.
Appellant and his wife were proprietors of a hotel. Prosecuting witness put up there. He had two hundred dollars in twenty dollar bills and turned it over to appellant's wife for safe keeping. Appellant was working around the premises and had some conversation with prosecuting witness. That night or early the next morning appellant and his wife decamped. They were arrested at another town. Appellant had in his pocket something over two hundred dollars in twenty dollar bills. He said his wife gave him the money but that he did not know where she got it. The truth of these matters was for the jury and they have resolved the facts against appellant. We think them sufficient.
There are two bills of exception in the record, the first of which is in question and answer form and for that reason cannot be considered. The second bill shows exception was taken to the entire charge of the court. This is so at variance with the rules requiring that exceptions be specific and point out the matter complained of in such manner as this court may determine the correctness of the exception, as not to call for any discussion at our hands.
No error appearing in the record, an affirmance will be ordered.
Affirmed.